Name: Commission Regulation (EEC) No 2696/87 of 7 September 1987 amending Regulation (EEC) No 603/87 providing, for the 1986/87 wine year, for the distillation of table wine referred to in Article 41 (10) of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9. 87 Official Journal of the European Communities No L 258/7 COMMISSION REGULATION (EEC) No 2696/87 of 7 September 1987 amending Regulation (EEC) No 603/87 providing, for the 1986/87 wine year, for the distillation of table wine referred to in Article 41 (10) of Council Regulation (EEC) No 822/87 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 41 (10) thereof, Whereas Commission Regulation (EEC) No 603/87 of 27 February 1987 (3), as amended by Regulation (EEC) No 1072/87 (4), stipulates in Article 6 that distillation opera ­ tions may not be carried out after 31 August 1987 ; whereas the large quantity of wine to be distilled under the various measures introduced has prevented certain distillers from respecting this date ; whereas there is a risk that the present sluggishness of the market will worsen if the full results anticipated are riot derived from the inter ­ vention measures ; whereas completion of distillation operations should therefore be permitted ; Article 1 In Article 6 of Regulation (EEC) No 603/87 the date of 31 August 1987 is replaced by 10 September 1987. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7 . 1987, p. 26. (3) OJ No L 58 , 28 . 2. 1987, p. 53 . O OJ No L 104, 16. 4. 1987, p. 18 ,